DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II (claims 11-19) and species 1f-1i in the reply filed on 08/23/21 is acknowledged. On a phone conversation with Jason Wejnert on 09/14/21, the Applicant further confirmed the election of species 1a.  

Claim Objections
Claims 12-13, 15 are objected to because of the following informalities:  
Claim 12 is objected to for claiming the process further comprises the steps of…, while only listing one step.
Claim 13 is objected to for claiming the frame comprises “at least one additional wall” when there isn’t a first or initial “wall” of the frame, making it unclear what reference is to there being an “additional” wall.
Claim 15 is objected to for claiming “at the least one central operating position around said core of said frame” is referring to. It is unclear whether this is a typographical error (e.g. meaning “and at least one central operating position”).
  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lattice comprises ribs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
the specification has multiple typographical errors which the Examiner suggests the Applicant reviews and corrects. For example, page 2 description of Fig 2a.  
The specification also fails to have support for the “lattice” comprising ribs (claim 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not a process, machine, manufacture, or composition of matter, but appears to be an abstract thought.  

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for producing an implant comprising: determining the size and orientation of various elements, graphically forming the element (which, as the Examiner best understands (see 112b rejections below), is equivalent to the “theoretical formation” as described in Figure 15, which is not understood to be anything other than abstract), determining opacity of various elements, determining orientations, reorienting a theoretical orientation, and selecting an orientation (and, as it 
This judicial exception is not integrated into a practical application because, as the Examiner best understands, there are no additional elements other than these abstract idea steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because every step of the process appears to be a theoretical/abstract idea which isn’t executed in the physical world.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming that the process is “for producing an implant” when the specification has stated that these steps (e.g. shown in Figure 15) are actually a process “for rotating the lattice screen to provide an optimal image to show bone growth before printing the implant”. Since claim 11 doesn’t actually appear to provide 
Further, the claim recites various steps (determining a size, determining an orientation, graphically forming, determining the opacity, reorienting, selecting) but it appears essential subject matter is missing from the claim as it is unclear whether this is actually an abstract idea (e.g. method steps which don’t have any physical manifestation other than “thinking” them), whether parts of these occur in the abstract space but part occur in the physical word (e.g. perhaps on a computer or other element), or are actually a physical process. In any of the above situations, there appears to be missing essential subject matter in the claims, since the presence of a computer, or who is thinking this method out, is missing. 
Further, the claim indicates that the process of producing the implant comprises only determining a size of a few things, determining orientations of various things, graphically forming the implant, determining opacity, and steps related to orientation. It is unclear how this actually results in the “producing” of an implant. It is possible that the producing is not actually a method of production of an implant itself but rather a process for producing an implant model  (e.g. either in someone’s head or on a computer (see above)) without actually requiring the production of an implant itself. Based on the specification the Examiner is unclear which of the two is actually intended, since there are vague recitations of a 3d printing possibly occurring at some point, which might be the formation of the implant, but not being a part of the claimed method, this is not entirely clear. 

Further, the claim refers to the determination of a first orientation of “a lattice” but it is unclear how, if at all, this relates back to the previously claimed “implant lattice”. Later recitations of “lattice” are likewise indefinite since it is unclear which of the previously claimed “lattice”/”implant lattice” these might be referring back to. 
Further, the claim is unclear for claiming the process includes “graphically forming the implant”, since it is first unclear what it means to “graphically” form an implant. “Graphically” indicates the presence of possible graphs and mathematical curves, but this doesn’t make sense to the Examiner in the context of the claimed process. Further, since the specification doesn’t elaborate on what it means to “graphically” form the implant, the Examiner can’t make an educated guess on what it might mean. The figure 15, which the Examiner understands as being the closest to showing what the claimed process involves, is unclear since it states that this step is actually represented by a “theoretical” formation of the implant. Theoretical formation and graphical formation don’t appear to resolve into a clear meaning to the Examiner. 
see bone growth (even though an implant is implanted within a person and bone growth can’t actually be seen once implanted), the meaning of this is unclear. 
The claim is further unclear for claiming the opacity of the lattice is determined at a second orientation and determining which orientation results in lower opacity, and “selecting” the lattice orientation at a lower opacity, since it is unclear how a lattice at a lower opacity can be “selected”, since as the Examiner best understands, the opacity won’t change from some other orientation consistent with the “higher” opacity orientation and the same lattice is still present. While it is possible that a lower opacity from a particular direction might be desirable, and so there is a selection of a lattice orientation when viewed from a particular direction, the specification doesn’t actually indicate that the opacity is being selected from a particular direction, and the claims also don’t provide for such a possibility either. The Examiner is unclear what this means, and 
Claim 12 is indefinite for claiming the steps of “forming said frame” when it is unclear whether or not this is actually a physical step of forming the frame, or a “theoretical” or “graphical” formation of the frame (e.g. similar to the “graphically forming the implant” discussed in claim 11 and the “theoretical form[ing] of the implant in Figure 15). 
Claim 14 is indefinite for referring to the frame having “at least one additional wall” with an “additional opening” when it is unclear whether this is referring back to the “additional wall” of claim 13 (from which this depends), or whether this is a distinct wall from the previously recited “additional wall” and the detent and opening are actually distinct elements within distinct walls (or possibly distinct elements within the same wall). 
Claim 15 is indefinite for referring to “said indented portion on said wall” when there is neither a “wall”, or an “intended portion” recited in either of claims 11-12, from which this claim depends. This makes it unclear where this “at least one interior indented portion” is positioned within the frame. 
Claim 16 is indefinite again referring to the “lattice” when it is unclear which of the previously claimed “lattices” from claim 11 are being referred to herein. Further, reference to the “body section” is unclear since it is possible this refers back to the “body” of claim 11 (although this is unclear: see the 112b rejection to claim 11 above). 
Further, the claim is unclear for having improper antecedent basis for “said core”. It is unclear what this is referencing.
Claim 17 again refers to “the lattice” without it being clear which of the lattices previously recited is being referenced (see 112b rejections to claim 11 above). 
 Claim 18 is unclear for claiming the lattice comprises ribs, when, as the Examiner best understands the specification/drawings/claims (e.g. claim 12), there have already been ribs that are positively claimed as being a part of the frame. Since the frame and lattice are claimed as distinct structures, it appears Applicant is now claiming that the ribs are actually a part of the lattice, as well as (or in an alternative to) the frame. However, this isn’t supported by the specification making it unclear whether this is in error.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20180228612 A1) hereinafter known as Jones in view of Jones et al. (US 20180221156 A1) hereinafter known as Jones ‘156 further in view of McCombs (US 20130012944 A1).
Regarding claim 11 Jones discloses a process for producing an implant comprising:
determining a size of an implant lattice ([0053] and [0153] the size of the lattice is chosen);
determining a first orientation of a lattice inside of the frame ([0141] the structure is visualized and then changes the orientation to iterate the process);
graphically forming the implant ([0141] the structure can be either manually manufactured or manufactured on the software at the desired orientation);
determining the opacity of the lattice inside of the frame from a first viewpoint, reorienting the lattice inside of the frame, determining the opacity of the lattice at a second orientation ([0155]-[0157]);
determining which orientation results in lower opacity ([0155]-[0156], [0159], and [0161]); and 
selecting the lattice orientation at a lower opacity ([0156]),
but is silent with regards to the implant including a frame surrounding the lattice (and thus the size of the frame being determined),
and the orientation being determined within a body.
However, regarding claim 11 Jones ‘156 teaches an implant which includes a frame (Figure 1 item 10) with a lattice located therewithin ([0009]),
and McCombs teaches that custom-designed implants are known to be visualized within a body during formation processes ([0033]).
Jones and Jones ‘156 are involved in the same field of endeavor, namely spinal implants. It would have been obvious to one of ordinary skill in the art at 
Jones and McCombs are involved in the same field of endeavor, namely the designing of implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of the Jones Jones ‘156 Combination by visualizing the implant within the body such as is taught by McCombs since this is an easy way for the surgeon to model the planned and ideal implant in situ, which would enable the surgeon to modify the shape/size or other aspects of the implant before manufacture, if an error, misalignment, or overlapping volume is found. 
Regarding claim 12 the Jones Jones ‘156 McCombs Combination teaches the process of claim 11 substantially as is claimed,
wherein Jones ‘156 further teaches the steps of: forming said frame with a plurality of struts (Figure 1 items 18-19) and a plurality of ribs (Figure 1 items 20).
Regarding claim 13 the Jones Jones ‘156 McCombs Combination teaches the process of claim 11 substantially as is claimed,
wherein Jones ‘156 further teaches the frame comprises at least one additional wall (Figure 1 item 11) with at least one indent in said one additional wall (Figure 1 item 14).
Regarding claim 14 the Jones Jones ‘156 McCombs Combination teaches the process of claim 13 substantially as is claimed,

Regarding claim 15 the Jones Jones ‘156 McCombs Combination teaches the process of claim 12 substantially as is claimed,
wherein Jones ‘156 further teaches the frame includes at least one interior indented portion positioned adjacent to said indented portion on said wall (see, for example, the embodiment of Figure 10 which includes two indented portions 114 on the wall 111).
Regarding claim 16 the Jones Jones ‘156 McCombs Combination teaches the process of claim 15 substantially as is claimed,
wherein Jones further discloses the lattice comprises a body section (the entirety of the lattice is understood to be the body section (unless otherwise indicated - e.g. claim 17 below regarding the extending portion))) and 
wherein Jones ‘156 further teaches the at least one central operating position around said core of said frame (as is best understood, the frame of Jones ‘156 is understood having a central operating position and a core (both of which can be understood to be located at a center of the frame)).
Regarding claim 17 the Jones Jones ‘156 McCombs Combination teaches the process of claim 16 substantially as is claimed,
wherein the Combination further teaches the lattice includes an extending portion which extends into said interior indented portion of said frame (see the rejection to claim 16 above: the “extending portion” can be understood as being 
Regarding claim 18 the Jones Jones ‘156 McCombs Combination teaches the process of claim 17 substantially as is claimed,
wherein Jones further discloses the lattice comprises ribs (see, for example Figures 10-26 the lattice is understood to comprise ribs which form the repeating units).
Regarding claim 19 the Jones Jones ‘156 McCombs Combination teaches the process of claim 18 substantially as is claimed,
wherein Jones further discloses the lattice is formed of cells having a hexagonal shape ([0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/14/21